SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Petitioner Chun Wang, a native and citizen of the People’s Republic of China, petitions for review of the BIA’s denial of his motions to reopen his application for asylum and withholding of removal under the Immigration and Nationality Act (“INA”).1 We assume the parties’ familiarity with the facts, the procedural history, and the specification of issues.
Wang moved for reopening, inter alia, on the ground that he was eligible for an adjustment in status under INA § 245®, 8 U.S.C. § 1255® (2000). The BIA found that Wang’s failure to depart voluntarily within thirty days of his final removal order, as required by that order, rendered him ineligible for an adjustment in status, under former INA § 242B(e)(2)(A), 8 U.S.C. § 1252b(e)(2)(A) (repealed 1997),2 for a period of five years. [JA 48, JA 22] Before this Court, Wang argues that the five-year bar on relief should not apply in light of “exceptional circumstances” — in particular, the approval, after Wang’s thirty-day departure deadline had passed, of an 1-140 alien worker petition filed by Wang’s employer on his behalf. [JA 50]
But, under the law of this circuit, the “exceptional circumstances” exception to the five-year bar on relief applies when “departing] the United States voluntarily ... [is] impossible for physical reasons, such as a serious illness, or by reason of a moral imperative, such as the death of an immediate relative.” Mardones v. McElroy, 197 F.3d 619, 624 (2d Cir.1999). The circumstances Wang describes do not reach this high bar.
Wang also contends that he did not receive adequate notice of the consequences of his failure to depart voluntarily. The record, however, demonstrates that he did receive adequate notice. Wang makes additional arguments — that the Immigration Judge erred in granting voluntary departure, that the five-year bar on relief began after the initial grant of voluntary departure, in 1996, and, hence, has now lapsed, and that he was denied due process at his removal hearing — all of which are manifestly meritless.
We have considered all of Wang’s claims and find them to be without merit. The petition for review is therefore DENIED, and the outstanding motion for stay of deportation is DENIED.

. After filing his initial motion, Wang filed a revised motion presenting another ground for reopening.


. This provision of the INA, which has since been repealed, applies to Wang under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (‘'ERIRA”), Pub.L. No. 104-208, § 309(c), 110 Stat. 3009-546, 3009-625 to 3009-627.